1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    KENNETH FRIEDMAN,                                Case No. 2:15-cv-00380-RFB-CWH
10          Petitioner,
                                                               ORDER
11          v.
12
     JAMES COX, et al.,
13
            Respondents.
14

15          This stayed habeas matter comes before the Court on retained counsel’s motion

16   to withdraw as counsel. (ECF No. 51.)

17          The motion reflects that petitioner advised counsel that her services were no longer

18   needed, that he requested that she file a motion to withdraw, and that she served the

19   motion on petitioner at his then-current High Desert State Prison address. No opposition

20   to the motion has been filed by petitioner. The motion therefore will be granted, and

21   petitioner therefore now is proceeding pro se in this federal habeas matter.

22          Petitioner must continue to file status reports at 120-day intervals, and the next

23   status report is due on January 7, 2020. If he fails to do so, the stay potentially may be

24   lifted and the case may be dismissed. The Court notes that petitioner apparently has

25   retained new counsel in the state court proceeding. If petitioner wishes for that counsel

26   to instead file the January 7, 2020, status report and subsequent status reports and filings,

27   counsel will need to properly enter an appearance in this matter prior to making filings on

28   behalf of petitioner in the federal case.


                                                  1
1            IT THEREFORE IS ORDERED that the motion to withdraw as counsel (ECF No.

2    51) is GRANTED and that Lisa A. Rasmussen is withdrawn as counsel.

3            The Clerk of Court shall reflect on the docket sheet, in a manner consistent with

4    the Clerk’s current practice for such matters, that petitioner now is proceeding pro se.

5    The Clerk further shall send a copy of this order both to the High Desert State Prison

6    address and NDOC back number shown in the motion to withdraw and also to the

7    following address with the different back number for CCDC: 1
                         Kenneth A. Friedman,
8                        ID # 01858832
9                        Clark County Detention Center
                         330 South Casino Center Blvd.
10                       Las Vegas, NV 89101

11           A status report remains due in this matter by petitioner for January 7, 2020. The

12   Clerk shall additionally send petitioner in proper person together with this order a copy of

13   the most recent status report filed by Ms. Rasmussen.

14           DATED: December 17, 2019.

15

16                                                      ________________________________
17                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
              1 The state district court’s online docket record reflects that, subsequent to service of the motion to

24   withdraw being effected, petitioner was transported to be housed at the Clark County Detention Center
     (CCDC) so that he could more readily consult with his current counsel in the state court proceedings.
25   However, petitioner currently appears on the online inmate locator for both High Desert and CCDC. The
     Court will not keep sending mail to two addresses. If petitioner continues to proceed pro se in this matter,
26   he must keep the Clerk updated as to a current, single, mailing address with a written notice of change of
     address. He should so advise the Clerk promptly following receiving this order, unless an attorney – also
     promptly – instead will be entering an appearance on his behalf. Neither the Court nor the Clerk have an
27
     obligation to attempt to track petitioner’s whereabouts to ensure that he receives court mailings. So he
     should promptly make sure that the Clerk has a mailing address at which either he or instead a counsel of
28   record herein will receive notices from the Court.

                                                            2
